The cases cited by the claimant as controlling in this case are distinguishable from the instant case. Among the cases cited is Schwartz
v. Nunnally Co., 60 Ga. App. 858 (5 S.E.2d, 91). In that case the court merely held that a question of fact was presented as to whether the assault on the plaintiff arose out of the business of the employment, that the judge erred in granting a nonsuit, and that the question should have been presented to a jury. In the instant case a similar question of fact was presented and the fact-finding body found in favor of the defendants. The evidence authorized this finding and the judge erred in disturbing it.
Rehearing denied. Broyles, C. J., and Gardner, J., concur.